
	
		II
		112th CONGRESS
		1st Session
		S. 1130
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To strengthen United States trade laws and
		  for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Strengthening America's Trade Laws
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Dispute Settlement
					Subtitle A—Findings, purpose, and definitions
					Sec. 101. Congressional findings and purpose.
					Sec. 102. Definitions.
					Subtitle B—Participation in WTO panel proceedings
					Sec. 111. Participation in WTO panel proceedings.
					Subtitle C—Congressional Advisory Commission on WTO Dispute
				Settlement
					Sec. 121. Establishment of Commission.
					Sec. 122. Duties of the Commission.
					Sec. 123. Powers of the Commission.
					Subtitle D—Congressional approval of regulatory action
				relating to adverse WTO decisions
					Sec. 131. Congressional approval of regulatory actions relating
				to adverse WTO decisions.
					Subtitle E—Clarification of rights and obligations through
				negotiations
					Sec. 141. Clarification of rights and obligations in the WTO
				through negotiations.
					TITLE II—Strengthening antidumping and countervailing duty
				laws
					Sec. 201. Prevention
				of circumvention.
					Sec. 202. Export price and constructed export
				price.
					Sec. 203. Nonmarket economy methodology.
					Sec. 204.
				Determinations on the basis of facts available.
					Sec. 205. Clarification of determination of material
				injury.
					Sec. 206. Revocation of nonmarket economy country
				status.
					TITLE III—Expansion of applicability of countervailing
				duties
					Sec. 301. Application of countervailing duties to nonmarket
				economies and strengthening application of the law.
					Sec. 302. Treatment of exchange-rate manipulation as
				countervailable subsidy under title VII of the
				Tariff Act of 1930.
					Sec. 303. Affirmation
				of negotiating objective on border taxes.
					Sec. 304.
				Presidential certification; application of countervailing duty law.
					TITLE IV—Limitation on presidential discretion in addressing
				market disruption
					Sec. 401. Action to address market disruption.
					TITLE V—Miscellaneous
					Sec. 501. Application to Canada and Mexico.
				
			IDispute Settlement
			AFindings, purpose, and definitions
				101.Congressional findings and purpose
					(a)FindingsThe Congress finds the following:
						(1)The United States joined the World Trade
			 Organization as an original member with the goal of creating an improved global
			 trading system and providing expanded economic opportunities for United States
			 workers, farmers, and businesses.
						(2)The dispute settlement rules of the WTO
			 were created to enhance the likelihood that governments will observe their WTO
			 obligations.
						(3)Successful operation of the WTO dispute
			 settlement system was critical to congressional approval of the Uruguay Round
			 Agreements and is critical to continued support by the United States for the
			 WTO. In particular, it is imperative that dispute settlement panels and the
			 Appellate Body—
							(A)operate with fairness and in an impartial
			 manner;
							(B)strictly observe the terms of reference and
			 any applicable standard of review set forth in the Uruguay Round Agreements;
			 and
							(C)not add to the obligations, or diminish the
			 rights, of WTO members under the Uruguay Round Agreements in violation of
			 Articles 3.2 and 19.2 of the Dispute Settlement Understanding.
							(4)An increasing number of reports by dispute
			 settlement panels and the Appellate Body have raised serious concerns within
			 the Congress about the ability of the WTO dispute settlement system to operate
			 in accordance with paragraph (3).
						(5)In particular, several reports of dispute
			 settlement panels and the Appellate Body have added to the obligations and
			 diminished the rights of WTO members, particularly under the Agreement on
			 Implementation of Article VI of the General Agreement on Tariffs and Trade
			 1994, the Agreement on Subsidies and Countervailing Measures, and the Agreement
			 on Safeguards.
						(6)In order to come into compliance with
			 reports of dispute settlement panels and the Appellate Body that have been
			 adopted by the Dispute Settlement Body, the Congress may need to amend or
			 repeal statutes of the United States. In such cases, the Congress must have a
			 high degree of confidence that the reports are in accordance with paragraph
			 (3).
						(7)The Congress needs impartial, objective,
			 and juridical advice to determine the appropriate response to reports of
			 dispute settlement panels and the Appellate Body.
						(8)The United States remains committed to the
			 multilateral, rules-based trading system.
						(b)PurposeIt is the purpose of this subtitle to
			 provide for the establishment of the Congressional Advisory Commission on WTO
			 Dispute Settlement to provide objective and impartial advice to the Congress on
			 the operation of the dispute settlement system of the World Trade
			 Organization.
					102.DefinitionsIn this title:
					(1)Adverse findingThe term adverse finding
			 means—
						(A)in a proceeding of a dispute settlement
			 panel or the Appellate Body that is initiated against the United States, a
			 finding by the panel or the Appellate Body that any law, regulation, practice,
			 or interpretation of the United States, or any State, is inconsistent with the
			 obligations of the United States under a Uruguay Round Agreement (or nullifies
			 or impairs benefits accruing to a WTO member under such an Agreement);
			 or
						(B)in a proceeding of a panel or the Appellate
			 Body in which the United States is a complaining party, any finding by the
			 panel or the Appellate Body that a measure of the party complained against is
			 not inconsistent with that party’s obligations under a Uruguay Round Agreement
			 (or does not nullify or impair benefits accruing to the United States under
			 such an Agreement).
						(2)Appellate
			 bodyThe term Appellate
			 Body means the Appellate Body established by the Dispute Settlement Body
			 pursuant to Article 17.1 of the Dispute Settlement Understanding.
					(3)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives.
					(4)Dispute settlement bodyThe term Dispute Settlement
			 Body means the Dispute Settlement Body established pursuant to the
			 Dispute Settlement Understanding.
					(5)Dispute settlement panel;
			 panelThe terms dispute
			 settlement panel and panel mean a panel established
			 pursuant to Article 6 of the Dispute Settlement Understanding.
					(6)Dispute settlement
			 understandingThe term
			 Dispute Settlement Understanding means the Understanding on Rules
			 and Procedures Governing the Settlement of Disputes referred to in section
			 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)).
					(7)Terms of referenceThe term terms of reference
			 has the meaning given that term in the Dispute Settlement Understanding.
					(8)Trade representativeThe term Trade Representative
			 means the United States Trade Representative.
					(9)United states personThe term United States person
			 means—
						(A)a United States citizen or an alien
			 admitted for permanent residence into the United States; and
						(B)a corporation, partnership, labor
			 organization, or other legal entity organized under the laws of the United
			 States or of any State, the District of Columbia, or any commonwealth,
			 territory, or possession of the United States.
						(10)Uruguay round agreementThe term Uruguay Round
			 Agreement means any of the Agreements described in section 101(d) of the
			 Uruguay Round Agreements Act.
					(11)World trade organization; wtoThe terms World Trade
			 Organization and WTO mean the organization established
			 pursuant to the WTO Agreement.
					(12)WTO agreementThe term WTO Agreement means
			 the Agreement Establishing the World Trade Organization entered into on April
			 15, 1994.
					(13)WTO memberThe term WTO member has the
			 meaning given that term in section 2(10) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(10)).
					BParticipation in WTO panel
			 proceedings
				111.Participation in WTO panel
			 proceedings
					(a)In GeneralIf the Trade Representative, in proceedings
			 before a dispute settlement panel or the Appellate Body of the WTO,
			 seeks—
						(1)to enforce United States rights under a
			 multilateral trade agreement, or
						(2)to defend an action or determination of the
			 United States Government that is challenged,
						a United States person that is
			 supportive of the United States Government’s position before the panel or
			 Appellate Body and that has a direct economic interest in the panel’s or
			 Appellate Body’s resolution of the matters in dispute shall be permitted to
			 participate in consultations and panel or Appellate Body proceedings. The Trade
			 Representative shall issue regulations, consistent with subsections (b) and
			 (c), ensuring full and effective participation by any such person.(b)Access to InformationThe Trade Representative shall make
			 available to persons described in subsection (a) all information presented to
			 or otherwise obtained by the Trade Representative in connection with the WTO
			 dispute settlement proceeding in which such persons are participating. The
			 Trade Representative shall promulgate regulations to protect information
			 designated as confidential in the proceeding.
					(c)Participation in Panel
			 ProcessUpon request from a
			 person described in subsection (a), the Trade Representative shall—
						(1)consult in advance with such person
			 regarding the content of written submissions from the United States to the
			 panel or Appellate Body concerned or to the other member countries
			 involved;
						(2)include, if appropriate, such person or the
			 person's appropriate representative as an advisory member of the delegation in
			 sessions of the dispute settlement panel or Appellate Body;
						(3)allow such person, if such person would
			 bring special knowledge to the proceeding, to appear before the panel or
			 Appellate Body, directly or through counsel, under the supervision of
			 responsible United States Government officials; and
						(4)in proceedings involving confidential
			 information, allow the appearance of such person only through counsel as a
			 member of the special delegation.
						CCongressional Advisory Commission on WTO
			 Dispute Settlement
				121.Establishment of Commission
					(a)EstablishmentThere is established a commission to be
			 known as the Congressional Advisory Commission on WTO Dispute Settlement (in
			 this subtitle referred to as the Commission).
					(b)Membership
						(1)CompositionThe Commission shall be composed of 5
			 members, all of whom shall be judges or former judges of the Federal judicial
			 circuits and shall be appointed by the Speaker of the House of Representatives
			 and the President pro tempore of the Senate after considering the
			 recommendations of the Chairman and ranking member of each of the appropriate
			 congressional committees. Commissioners shall be chosen without regard to
			 political affiliation and solely on the basis of each Commissioner’s fitness to
			 perform the duties of a Commissioner.
						(2)DateThe appointments of the initial members of
			 the Commission shall be made not later than 90 days after the date of the
			 enactment of this Act.
						(c)Period of Appointment; Vacancies
						(1)In generalMembers of the Commission shall each be
			 appointed for a term of 5 years, except that of the members first appointed, 3
			 members shall each be appointed for a term of 3 years.
						(2)Vacancies
							(A)In generalAny vacancy on the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made and shall be subject to the same conditions as the
			 original appointment.
							(B)Unexpired
			 termAn individual chosen to
			 fill a vacancy shall be appointed for the unexpired term of the member
			 replaced.
							(d)Initial MeetingNot later than 30 days after the date on
			 which all members of the Commission have been appointed, the Commission shall
			 hold its first meeting.
					(e)MeetingsExcept for the initial meeting, the
			 Commission shall meet at the call of the Chairperson.
					(f)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(g)Chairperson and Vice
			 ChairpersonThe Commission
			 shall select a Chairperson and Vice Chairperson from among its members.
					(h)FundingMembers of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					122.Duties of the Commission
					(a)Advising the Congress on the Operation of
			 the WTO Dispute Settlement System
						(1)In generalThe Commission shall review—
							(A)all adverse findings that are—
								(i)adopted by the Dispute Settlement Body;
			 and
								(ii)the result of a proceeding initiated
			 against the United States by a WTO member; and
								(B)upon the request of either of the
			 appropriate congressional committees—
								(i)any adverse finding of a dispute settlement
			 panel or the Appellate Body—
									(I)that is adopted by the Dispute Settlement
			 Body; and
									(II)in which the United States is a complaining
			 party; or
									(ii)any other finding that is contained in a
			 report of a dispute settlement panel or the Appellate Body that is adopted by
			 the Dispute Settlement Body.
								(2)Scope of reviewThe Commission shall advise the Congress in
			 connection with each adverse finding under paragraph (1)(A) or (1)(B)(i) or
			 other finding under paragraph (1)(B)(ii) on—
							(A)whether the dispute settlement panel or the
			 Appellate Body, as the case may be—
								(i)exceeded its authority or its terms of
			 reference;
								(ii)added to the obligations, or diminished the
			 rights, of the United States under the Uruguay Round Agreement that is the
			 subject of the finding;
								(iii)acted arbitrarily or capriciously, engaged
			 in misconduct, or demonstrably departed from the procedures specified for
			 panels and the Appellate Body in the applicable Uruguay Round Agreement;
			 or
								(iv)deviated from the applicable standard of
			 review, including in antidumping, countervailing duty, and other trade remedy
			 cases, the standard of review set forth in Article 17.6 of the Agreement on
			 Implementation of Article VI of the General Agreement on Tariffs and Trade
			 1994;
								(B)whether the finding is consistent with the
			 original understanding by the United States of the Uruguay Round Agreement that
			 is the subject of the finding as explained in the statement of administrative
			 action approved under section 101(a) of the Uruguay Round Agreements Act (19
			 U.S.C. 3511(a)); and
							(C)what actions, if any, the United States
			 should take in response to the finding, including any proposals to amend,
			 rescind, or otherwise modify a law, regulation, practice, or interpretation of
			 the United States.
							(3)No deferenceIn advising the Congress under paragraph
			 (2), the Commission shall not accord deference to findings of law made by the
			 dispute settlement panel or the Appellate Body, as the case may be.
						(b)Determination; Report
						(1)Determination
							(A)In generalNot later than 150 days after the date on
			 which the Commission receives notice of a report or request under section
			 123(b), the Commission shall make a written determination with respect to the
			 matters described in paragraph (2) of subsection (a), including a full analysis
			 of the basis for its determination. A vote by a majority of the members of the
			 Commission shall constitute a determination of the Commission, although the
			 members need not agree on the basis for their vote.
							(B)Dissenting or concurring
			 opinionsAny member of the
			 Commission who disagrees with a determination of the Commission or who concurs
			 in such a determination on a basis different from that of the Commission or
			 other members of the Commission, may write an opinion expressing such
			 disagreement or concurrence, as the case may be.
							(2)ReportThe Commission shall promptly report the
			 determinations described in paragraph (1)(A) to the appropriate congressional
			 committees. The Commission shall include with the report any opinions written
			 under paragraph (1)(B) with respect to the determination.
						(c)Availability to the PublicEach report of the Commission under
			 subsection (b)(2), together with the opinions included with the report, shall
			 be made available to the public.
					123.Powers of the Commission
					(a)HearingsThe Commission may hold a public hearing to
			 solicit views concerning an adverse finding or other finding described in
			 section 122(a)(1), if the Commission considers such hearing to be necessary to
			 carry out the purpose of this subtitle. The Commission shall provide reasonable
			 notice of a hearing held pursuant to this subsection.
					(b)Information From Interested Parties and
			 Federal Agencies
						(1)Notice to commission
							(A)Under section
			 122(a)(1)(A)The Trade Representative shall advise the
			 Commission not later than 5 business days after the date the Dispute Settlement
			 Body adopts an adverse finding that is to be reviewed by the Commission under
			 section 122(a)(1)(A).
							(B)Under section
			 122(a)(1)(B)Either of the appropriate congressional
			 committees may make and notify the Commission of a request under section
			 122(a)(1)(B) not later than 1 year after the Dispute Settlement Body adopts the
			 adverse finding or other finding that is the subject of the request.
							(C)Findings adopted prior to appointment of
			 commissionWith respect to
			 any adverse finding or other finding to which section 122(a)(1)(B) applies and
			 that is adopted before the date on which the first members of the Commission
			 are appointed under section 121(b)(2), either of the appropriate congressional
			 committees may make and notify the Commission of a request under section
			 122(a)(1)(B) with respect to the adverse finding or other finding not later
			 than 1 year after the date on which the first members of the Commission are
			 appointed under section 121(b)(2).
							(2)Submissions and requests for
			 information
							(A)In generalThe Commission shall promptly publish in
			 the Federal Register notice of—
								(i)the notice received under paragraph (1)
			 from the Trade Representative or either of the appropriate congressional
			 committees; and
								(ii)an opportunity for interested parties to
			 submit written comments to the Commission.
								(B)Comments available to publicThe Commission shall make comments
			 submitted pursuant to subparagraph (A)(ii) available to the public.
							(C)Information from Federal agencies and
			 departmentsThe Commission
			 may secure directly from any Federal department or agency such information as
			 the Commission considers necessary to carry out the provisions of this
			 subtitle. Upon the request of the chairperson of the Commission, the head of
			 such department or agency shall furnish the information requested to the
			 Commission in a timely manner.
							(3)Access to panel and appellate body
			 documents
							(A)In generalThe Trade Representative shall make
			 available to the Commission all submissions and relevant documents relating to
			 an adverse finding described in section 122(a)(1), including any information
			 contained in such submissions and relevant documents identified by the provider
			 of the information as proprietary information or information designated as
			 confidential by a foreign government.
							(B)Public accessAny document that the Trade Representative
			 submits to the Commission shall be available to the public, except information
			 that is identified as proprietary or confidential or the disclosure of which
			 would otherwise violate the rules of the WTO.
							(c)Assistance From Federal Agencies;
			 Confidentiality
						(1)Administrative assistanceAny agency or department of the United
			 States that is designated by the President shall provide administrative
			 services, funds, facilities, staff, or other support services to the Commission
			 to assist the Commission with the performance of the Commission’s
			 functions.
						(2)Confidentiality
							(A)Documents and information from
			 agenciesThe Commission shall
			 protect from disclosure any document or information submitted to it by a
			 department or agency of the United States that the agency or department
			 requests be kept confidential.
							(B)Disclosure of documents and information of
			 CommissionThe Commission
			 shall not be considered to be an agency for purposes of section 552 of title 5,
			 United States Code.
							DCongressional approval of regulatory action
			 relating to adverse WTO decisions
				131.Congressional approval of regulatory
			 actions relating to adverse WTO decisions
					(a)In generalSection 123(g) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3533(g)) is amended—
						(1)in paragraph (1)—
							(A)in subparagraph (E), by striking
			 and;
							(B)by redesignating subparagraph (F) as
			 subparagraph (H); and
							(C)by inserting after subparagraph (E) the
			 following new subparagraphs:
								
									(F)the appropriate congressional committees
				have received the report on the determinations of the Congressional Advisory
				Commission on WTO Dispute Settlement under section 122(b)(2) of the
				Strengthening America's Trade Laws Act with respect to the relevant dispute
				settlement panel or Appellate Body decision;
									(G)a joint resolution, described in paragraph
				(2), approving the proposed modification or final rule is enacted into law
				after the appropriate congressional committees receive the report on the
				determinations of the Congressional Advisory Commission on WTO Dispute
				Settlement under section 122(b)(2) of the Strengthening America's Trade Laws
				Act; and
									;
				and
							(2)by amending paragraph (2) to read as
			 follows:
							
								(2)Joint resolution to approve modification in
				agency regulation or practice
									(A)In generalFor the purposes of paragraph (1)(G), a
				joint resolution is a joint resolution of the 2 Houses of the Congress, the
				matter after the resolving clause of which is as follows: That the
				Congress approves the modifications to the regulation or practice of the United
				States proposed in a report submitted to the Congress under subparagraph (D) or
				(F) of section 123(g)(1) of the Uruguay Round Agreements Act (19 U.S.C.
				3533(g)(1) (D) and (F)) on _______, relating to ______., with the first
				blank space being filled with the date on which the report is submitted to the
				Congress and the second blank space being filled with the specific modification
				proposed to the regulation or practice of the United States.
									(B)Procedural provisionsThe procedural provisions of subsections
				(d) through (i) of section 206 of the Strengthening America's Trade Laws Act
				shall apply to a joint resolution described in subparagraph
				(A).
									.
						(b)Effective date
						(1)In generalThe amendments made by this section shall
			 take effect on the date of the enactment of this Act.
						(2)Modifications made between January 1, 2007,
			 and the date of the enactment of this Act
							(A)In generalModifications to any regulation or practice
			 of a department or agency of the United States made pursuant to the provisions
			 of section 123(g) of the Uruguay Round Agreements Act (19 U.S.C. 3533(g)) that
			 became effective on or after January 1, 2007, and before the date of the
			 enactment of this Act, shall be suspended upon the enactment of this Act and
			 have no effect.
							(B)Approval of modificationsOn or after the date of the enactment of
			 this Act, the Trade Representative and the head of the department or agency
			 within whose jurisdiction the modification described in subparagraph (A) falls
			 may seek approval of such modification pursuant to the procedures set out in
			 section 123(g)(1) of the Uruguay Round Agreements Act (19 U.S.C. 3533(g)(1)),
			 as amended by subsection (a).
							EClarification of rights and obligations
			 through negotiations
				141.Clarification of rights and obligations in
			 the WTO through negotiations
					(a)In generalAfter an adverse finding, the United States
			 shall work within the World Trade Organization to obtain clarification of the
			 Uruguay Round Agreement to which the adverse finding applies to conform the
			 Agreement to the understanding of the United States regarding the rights and
			 obligations of the United States and shall not modify the law, regulation,
			 practice, or interpretation of the United States in response to the adverse
			 finding if—
						(1)the United States has stated at the Dispute
			 Settlement Body that the adverse finding has created obligations never agreed
			 to by the United States;
						(2)either of the appropriate congressional
			 committees by resolution finds that the adverse finding has created obligations
			 never agreed to by the United States; or
						(3)the Congressional Advisory Commission on
			 WTO Dispute Resolution makes a determination under section 122(a)(2)(A)(ii)
			 that the adverse finding has created obligations never agreed to by the United
			 States.
						(b)Applicability
						(1)In generalThis section shall apply to any adverse
			 finding on or after January 1, 2002.
						(2)Effect on modification of regulation,
			 practice, or interpretation adopted before enactment of this Act
							(A)In generalAny agency that modified a regulation,
			 practice, or interpretation in response to an adverse finding between January
			 1, 2002 and the date of the enactment of this Act shall provide notice that the
			 modification shall cease to have force and effect on the date that is 30 days
			 after the date of the enactment of this Act and such modification shall cease
			 to have force and effect on such date.
							(B)Applicability in trade remedy
			 casesThe cessation of the
			 force and effect of the modification described in subparagraph (A) shall apply
			 with respect to—
								(i)investigations initiated—
									(I)on the basis of petitions filed under
			 section 702(b), 732(b), or 783(a) of the Tariff Act of 1930 (19 U.S.C.
			 1671a(b), 1673a(b), and 1677n(a)) or section 202(a), 221, 251(a), or 292(a) of
			 the Trade Act of 1974 (19 U.S.C. 2252(a), 2271, 2341(a), and 2401a(a)) after
			 the date on which the modification ceases to have force and effect under
			 subparagraph (A);
									(II)by the administering authority under
			 section 702(a) or 732(a) of the Tariff Act of 1930 (19 U.S.C. 1671a(a) and
			 1673a(a)) after such date; or
									(III)under section 753 of the Tariff Act of 1930
			 (19 U.S.C. 1675b) after such date;
									(ii)reviews initiated under section 751 of the
			 Tariff Act of 1930 (19 U.S.C. 1675)—
									(I)by the administering authority or the
			 International Trade Commission on their own initiative after such date;
			 or
									(II)pursuant to a request filed after such
			 date; and
									(iii)all proceedings conducted under section 129
			 of the Uruguay Round Agreements Act (19 U.S.C. 3538) commenced after such
			 date.
								(3)Effect on prior statutory changes
							(A)In generalParagraph (2)(A) shall not apply to
			 modifications to statutes of the United States made in response to adverse
			 findings.
							(B)Clarification of United States
			 rightsIf a statute of the
			 United States has been modified in response to an adverse finding, the United
			 States shall obtain clarification of the rights and obligations of the United
			 States affected by the adverse finding pursuant to subsection (a).
							IIStrengthening antidumping and
			 countervailing duty laws
			201.Prevention of circumventionSection 781(c) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677j(c)) is amended by adding at the end the following new paragraph:
				
					(3)Special ruleThe administering authority may exclude
				altered merchandise from the class or kind of merchandise subject to an
				investigation and order or finding described in paragraph (1), if such
				exclusion is not inconsistent with the affirmative determination of the
				Commission on which the order or finding is
				based.
					.
			202.Export price and constructed export
			 priceSection 772(c)(2)(A) of
			 the Tariff Act of 1930 (19 U.S.C. 1677a(c)(2)(A)) is amended by inserting
			 (including antidumping and countervailing duties imposed under this
			 title) after duties.
			203.Nonmarket economy methodologySection 773(c)(4) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677b(c)(4)) is amended to read as follows:
				
					(4)Valuation of factors of production
						(A)In generalThe administering authority, in valuing
				factors of production under paragraph (1), shall utilize, to the extent
				possible, the prices or costs of factors of production in one or more market
				economy countries that are—
							(i)at a level of economic development
				comparable to that of the nonmarket economy country; and
							(ii)significant producers of comparable
				merchandise.
							In this paragraph, the term
				surrogate refers to the values, calculations, and market economy
				countries used under this subparagraph.(B)Valuing materials used in
				productionIn determining the
				value of materials used in production under subparagraph (A), the following
				applies:
							(i)The administering authority may use the
				value of inputs that are purchased from market economy suppliers and are not
				suspected of being dumped or subsidized, only for the quantity of such
				purchases.
							(ii)All materials purchased or otherwise
				obtained from nonmarket economy countries shall be valued using surrogate
				values under subparagraph (A).
							(iii)A purchased material shall be viewed as
				suspected of being subsidized if there are any affirmative findings by the
				United States or another WTO member of export subsidy programs in the supplying
				country.
							(iv)A purchased material shall be viewed as
				suspected of being dumped if there are any affirmative findings by the United
				States or other WTO member of dumping in the general category of merchandise,
				or if information supplied by the petitioner or otherwise of record suggests
				significant underpricing to the purchaser in the nonmarket economy
				country.
							(v)Surrogate values for materials from a
				market economy country shall be disregarded as not reflective of prices in that
				surrogate market only if prices in that market are viewed as aberrational, such
				as a case in which prices undersell or exceed any reported price in that
				surrogate market by a large amount.
							(vi)There shall be a presumption that the
				administering authority will include all market prices from a surrogate market.
				Prices that are high or low shall be excluded only when it is demonstrated that
				the prices are not reflective of prices in the surrogate country for the
				relevant category of merchandise.
							(vii)If amounts pertaining to the cost of
				production of imports into a surrogate country from market economy suppliers
				are used for valuing the materials used, such amounts shall be valued on the
				basis of CIF (cost, insurance, and freight), plus duties paid, to provide a
				proxy for prices in the surrogate country competing with locally produced
				goods. Such values shall not be reduced by the import duties.
							(C)Valuing labor
							(i)The administering authority may use an
				average of wage rates for market economies, but shall ensure that labor rates
				used fully reflect all labor costs, including benefits, health care, and
				pension costs.
							(ii)Labor shall be the total labor employed by
				a nonmarket economy country producer or used by a nonmarket economy country
				producer in the overall business, with allocations to other merchandise
				produced or sold by that producer that is not subject merchandise.
							(iii)Labor shall reflect the average labor for
				all other producers in the nonmarket economy country that are producing the
				particular merchandise subject to investigation or review, and shall not be
				limited to operations used for export.
							(D)Valuing factory overhead, general selling
				and administrative expenses, and profit
							(i)In generalThe administering authority shall use the
				best information available with respect to likely values of factory overhead,
				general selling and administrative expenses, and profit from a surrogate
				country. If the values determined under subparagraphs (B) and (C) for materials
				used and labor consumed result in amounts that are demonstrably larger or
				smaller than the amounts used in determining surrogate ratios from financial or
				other reports from a surrogate country, adjustments shall be made to the ratios
				to reflect fully the level of such costs and profits in the surrogate country
				on a per item produced basis.
							(ii)Ratios
				definedFor purposes of this
				subparagraph, the term ratios means—
								(I)the ratio of factory overhead to labor,
				materials, and energy;
								(II)the ratio of general selling and
				administrative costs to factory overhead, labor, materials, and energy;
				and
								(III)the ratio of profit to general selling and
				administrative costs, factory overhead, labor, materials, and energy.
								(E)Use of confidential information from a
				foreign producer in a surrogate countryThe administering authority shall generally
				use publicly available information to value factors of production, except that,
				in a case in which any foreign producer in the surrogate country that is
				willing to provide information to the administering authority on factors of
				production to produce the same class of merchandise and such information is
				subject to verification, the administering authority shall accept and use such
				information. The relationship of the foreign producer providing the information
				to a party to the proceeding shall not be a basis for
				disqualification.
						.
			204.Determinations on the basis of facts
			 availableSection 776(a)(2)(B)
			 of the Tariff Act of 1930 (19 U.S.C. 1677e(a)(2)(B)) is amended to read as
			 follows:
				
					(B)fails to provide such information by the
				deadline for submission of the information or in the form and manner required,
				and in conformity with prior administering authority determinations in the
				proceeding and final judicial decisions in the proceeding, subject to
				subsections (c)(1) and (e) of section
				782,
					.
			205.Clarification of determination of material
			 injurySection 771(7) of the
			 Tariff Act of 1930 (19 U.S.C. 1677(7)) is amended by adding at the end the
			 following new subparagraph:
				
					(J)Clarification of determination of material
				injuryIn determining if
				there is material injury, or threat of material injury, by reason of imports of
				the subject merchandise, the Commission shall make the Commission's
				determination without regard to—
						(i)whether other imports are likely to replace
				subject merchandise, or
						(ii)the effect of a potential order on the
				domestic
				industry.
						.
			206.Revocation of nonmarket economy country
			 status
				(a)Amendment of definition of nonmarket
			 economy countrySection 771(18)(C)(i) of the Tariff Act of
			 1930 (19 U.S.C. 1677(18)(C)(i)) is amended to read as follows:
					
						(i)Any determination that a foreign country is
				a nonmarket economy country shall remain in effect until—
							(I)the administering authority makes a final
				determination to revoke the determination under subparagraph (A); and
							(II)a joint resolution is enacted into law
				pursuant to section 206 of the Strengthening America's Trade Laws
				Act.
							.
				(b)Notification by President; joint
			 resolutionWhenever the
			 administering authority makes a final determination under section
			 771(18)(C)(i)(I) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(C)(i)(I)) to
			 revoke the determination that a foreign country is a nonmarket economy
			 country—
					(1)the President shall notify the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives of that determination not later than 10 days after the
			 publication of the administering authority's final determination in the Federal
			 Register;
					(2)the President shall transmit to the
			 Congress a request that a joint resolution be introduced pursuant to this
			 section; and
					(3)a joint resolution shall be introduced in
			 the Congress pursuant to this section.
					(c)DefinitionFor purposes of this section, the term
			 joint resolution means only a joint resolution of the 2 Houses of
			 the Congress, the matter after the resolving clause of which is as follows:
			 That the Congress approves the change of nonmarket economy status with
			 respect to the products of _____ transmitted by the President to the Congress
			 on _____., the first blank space being filled in with the name of the
			 country with respect to which a determination has been made under section
			 771(18)(C)(i) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(C)(i)), and the
			 second blank space being filled with the date on which the President notified
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives under subsection (b)(1).
				(d)IntroductionA joint resolution shall be introduced (by
			 request) in the House by the majority leader of the House, for himself, or by
			 Members of the House designated by the majority leader of the House, and shall
			 be introduced (by request) in the Senate by the majority leader of the Senate,
			 for himself, or by Members of the Senate designated by the majority leader of
			 the Senate.
				(e)Amendments prohibitedNo amendment to a joint resolution shall be
			 in order in either the House of Representatives or the Senate, and no motion to
			 suspend the application of this subsection shall be in order in either House,
			 nor shall it be in order in either House for the presiding officer to entertain
			 a request to suspend the application of this subsection by unanimous
			 consent.
				(f)Period for committee and floor
			 consideration
					(1)In generalIf the committee or committees of either
			 House to which a joint resolution has been referred have not reported the joint
			 resolution at the close of the 45th day after its introduction, such committee
			 or committees shall be automatically discharged from further consideration of
			 the joint resolution and it shall be placed on the appropriate calendar. A vote
			 on final passage of the joint resolution shall be taken in each House on or
			 before the close of the 15th day after the joint resolution is reported by the
			 committee or committees of that House to which it was referred, or after such
			 committee or committees have been discharged from further consideration of the
			 joint resolution. If, prior to the passage by one House of a joint resolution
			 of that House, that House receives the same joint resolution from the other
			 House, then—
						(A)the procedure in that House shall be the
			 same as if no joint resolution had been received from the other House,
			 but
						(B)the vote on final passage shall be on the
			 joint resolution of the other House.
						(2)Computation of daysFor purposes of paragraph (1), in computing
			 a number of days in either House, there shall be excluded any day on which that
			 House is not in session.
					(g)Floor consideration in the House
					(1)Motion privilegedA motion in the House of Representatives to
			 proceed to the consideration of a joint resolution shall be highly privileged
			 and not debatable. An amendment to the motion shall not be in order, nor shall
			 it be in order to move to reconsider the vote by which the motion is agreed to
			 or disagreed to.
					(2)Debate
			 limitedDebate in the House
			 of Representatives on a joint resolution shall be limited to not more than 20
			 hours, which shall be divided equally between those favoring and those opposing
			 the joint resolution. A motion further to limit debate shall not be debatable.
			 It shall not be in order to move to recommit a joint resolution or to move to
			 reconsider the vote by which a joint resolution is agreed to or disagreed
			 to.
					(3)Motions to postponeMotions to postpone, made in the House of
			 Representatives with respect to the consideration of a joint resolution, and
			 motions to proceed to the consideration of other business, shall be decided
			 without debate.
					(4)AppealsAll appeals from the decisions of the Chair
			 relating to the application of the Rules of the House of Representatives to the
			 procedure relating to a joint resolution shall be decided without
			 debate.
					(5)Other rulesExcept to the extent specifically provided
			 in the preceding provisions of this subsection, consideration of a joint
			 resolution shall be governed by the Rules of the House of Representatives
			 applicable to other bills and resolutions in similar circumstances.
					(h)Floor consideration in the Senate
					(1)Motion privilegedA motion in the Senate to proceed to the
			 consideration of a joint resolution shall be privileged and not debatable. An
			 amendment to the motion shall not be in order, nor shall it be in order to move
			 to reconsider the vote by which the motion is agreed to or disagreed to.
					(2)Debate
			 limitedDebate in the Senate
			 on a joint resolution, and all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 20 hours. The time shall be
			 equally divided between, and controlled by, the majority leader and the
			 minority leader or their designees.
					(3)Control of debateDebate in the Senate on any debatable
			 motion or appeal in connection with a joint resolution shall be limited to not
			 more than 1 hour, to be equally divided between, and controlled by, the mover
			 and the manager of the joint resolution, except that in the event the manager
			 of the joint resolution is in favor of any such motion or appeal, the time in
			 opposition thereto shall be controlled by the minority leader or his designee.
			 Such leaders, or either of them, may, from time under their control on the
			 passage of a joint resolution, allot additional time to any Senator during the
			 consideration of any debatable motion or appeal.
					(4)Other motionsA motion in the Senate to further limit
			 debate is not debatable. A motion to recommit a joint resolution is not in
			 order.
					(i)Rules of House of Representatives and
			 SenateSubsections (c)
			 through (h) are enacted by the Congress—
					(1)as an exercise of the rulemaking power of
			 the House of Representatives and the Senate, respectively, and as such
			 subsections (c) through (h) are deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of joint resolutions described in subsection (c), and
			 subsections (c) through (h) supersede other rules only to the extent that they
			 are inconsistent therewith; and
					(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as relating to the procedure
			 of that House) at any time, in the same manner and to the same extent as in the
			 case of any other rule of that House.
					IIIExpansion of applicability of
			 countervailing duties
			301.Application of countervailing duties to
			 nonmarket economies and strengthening application of the law
				(a)In GeneralSection 701(a)(1) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1671(a)(1)) is amended by inserting (including a nonmarket economy
			 country) after country each place it appears.
				(b)Definition of countervailable
			 subsidySection 771(5)(E) of
			 the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended by adding at the end the following: For purposes
			 of clauses (i) through (iv), if there is a reasonable indication that
			 government intervention has distorted prices or other economic indicators in
			 the country that is subject to the investigation or review, or if data
			 regarding such prices or economic indicators are otherwise unavailable, then
			 the administering authority shall measure the benefit conferred to the
			 recipient by reference to data regarding relevant prices or other economic
			 indicators from a country other than the country that is subject to the
			 investigation or review. If there is a reasonable indication that prices or
			 other economic indicators within a political subdivision, dependent territory,
			 or possession of a foreign country are distorted, or data are not available,
			 then the administering authority shall measure the benefit conferred to the
			 recipient in that political subdivision, dependent territory, or possession by
			 reference to data from the most comparable area or region in which relevant
			 prices or other economic indicators are not distorted, regardless of whether
			 such area or region is in the same country..
				(c)Effective
			 DateThe amendments made by
			 subsections (a) and (b) apply to petitions filed under section 702 of the
			 Tariff Act of 1930 (19 U.S.C. 1671a)
			 on or after the date of the enactment of this Act.
				(d)Antidumping Provisions not
			 AffectedThe amendments made
			 by subsections (a) and (b) shall not affect the status of a country as a
			 nonmarket economy country for the purposes of any matter relating to
			 antidumping duties under subtitle B of title VII of the
			 Tariff Act of 1930 (19 U.S.C. 1673 et
			 seq.).
				302.Treatment of exchange-rate manipulation as
			 countervailable subsidy under title VII of the
			 Tariff Act of 1930
				(a)Amendments to Definition of Countervailable
			 SubsidySection 771(5)(D) of
			 the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(D)) is amended—
					(1)by striking The term and
			 inserting (i) The term;
					(2)by redesignating clauses (i) through (iv)
			 as subclauses (I) through (IV), respectively; and
					(3)by adding at the end the following:
						
							(ii)The term provides a financial
				contribution includes engaging in exchange-rate manipulation (as defined
				in paragraph
				(5C)).
							.
					(b)Definition of Exchange-Rate
			 ManipulationSection 771 of
			 the Tariff Act of 1930 (19 U.S.C.
			 1677) is amended by inserting after paragraph (5B) the following new
			 paragraph:
					
						(5C)Definition of exchange-rate
				manipulation
							(A)In generalFor purposes of paragraphs (5) and (5A),
				the term exchange-rate manipulation means protracted large-scale
				intervention by a country to undervalue the country's currency in the exchange
				market that prevents effective balance-of-payments adjustment or that gains an
				unfair competitive advantage over any other country.
							(B)FactorsIn determining whether exchange-rate
				manipulation is occurring and a benefit thereby conferred, the administering
				authority in each case—
								(i)shall consider the exporting
				country’s—
									(I)bilateral balance-of-trade surplus or
				deficit with the United States;
									(II)balance-of-trade surplus or deficit with
				its other trading partners individually and in the aggregate;
									(III)foreign direct investment in its
				territory;
									(IV)currency-specific and aggregate amounts of
				foreign currency reserves; and
									(V)mechanisms employed to maintain its
				currency at a fixed exchange rate relative to another currency and,
				particularly, the nature, duration, monetary expenditures, and potential
				monetary expenditures of those mechanisms;
									(ii)may consider such other economic factors as
				are relevant; and
								(iii)shall measure the trade surpluses or
				deficits described in subclauses (I) and (II) of clause (i) with reference to
				the trade data reported by the United States and the other trading partners of
				the exporting country, unless such trade data are not available or are
				demonstrably inaccurate, in which case the exporting country’s trade data may
				be relied upon if shown to be sufficiently accurate and trustworthy.
								(C)Type of economyA country found to be engaged in
				exchange-rate manipulation may have—
								(i)a market economy;
								(ii)a nonmarket economy; or
								(iii)a combination
				thereof.
								.
				303.Affirmation of negotiating objective on
			 border taxesThe Congress
			 reaffirms the negotiating objective relating to border taxes set forth in
			 section 2102(b)(15) of the Bipartisan Trade Promotion Authority Act of 2002 (19
			 U.S.C. 3802(b)(15)).
			304.Presidential certification; application of
			 countervailing duty law
				(a)Certification by the President
					(1)In generalThe President shall certify to the Congress
			 by January 1, 2012, that, under the Agreement on Subsidies and Countervailing
			 Measures or subsequent agreement of the World Trade Organization, the full or
			 partial exemption, remission, or deferral specifically related to exports of
			 direct taxes is treated in the same manner as the full or partial exemption,
			 remission, or deferral specifically related to exports of indirect
			 taxes.
					(2)Effect of failure to certifyIf the President does not make the
			 certification to Congress required by paragraph (1) by January 1, 2012, the
			 Secretary of Commerce, in any investigation conducted under subtitle A of title
			 VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) to determine whether a
			 countervailable subsidy is being provided with respect to a product of a
			 country that provides the full or partial exemption, remission, or deferral
			 specifically related to exports of indirect taxes on products exported from
			 that country, shall treat as a countervailable subsidy the full or partial
			 exemption, remission, or deferral specifically related to exports of indirect
			 taxes paid on that product.
					(b)DefinitionsIn this section:
					(1)Agreement on subsidies and countervailing
			 measuresThe term
			 Agreement on Subsidies and Countervailing Measures means the
			 agreement referred to in section 101(d)(12) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3511(d)(12)).
					(2)Direct taxesThe term direct taxes means
			 taxes on wages, profits, interest, rents, royalties, and all other forms of
			 income, and taxes on the ownership of real property.
					(3)Import
			 chargesThe term
			 import charges means tariffs, duties, and other fiscal charges
			 that are levied on imports.
					(4)Indirect
			 taxesThe term
			 indirect taxes means sales, excise, turnover, value added,
			 franchise, stamp, transfer, inventory, and equipment taxes, border taxes, and
			 all taxes other than direct taxes and import charges.
					(5)Full or partial exemption, remission, or
			 deferral specifically related to exports of direct taxesThe term full or partial exemption,
			 remission, or deferral specifically related to exports of direct taxes
			 means direct taxes that are paid to the United States Government by a business
			 concern and are fully or partially exempted, remitted, or deferred by the
			 Government by reason of the export by that business concern of its products
			 from the United States.
					(6)Full or partial exemption, remission, or
			 deferral specifically related to exports of indirect taxesThe term full or partial exemption,
			 remission, or deferral specifically related to exports of indirect
			 taxes means indirect taxes that are paid to the government of a country
			 by a business concern and are fully or partially exempted, remitted, or
			 deferred by that government by reason of the export by that business concern of
			 its products from that country.
					(c)Effective period
					(1)In generalSubsection (a) shall cease to be effective
			 on the date on which the President makes a certification described in
			 subsection (a).
					(2)Termination of countervailing duty
			 ordersAny countervailing
			 duty order that is issued pursuant to an investigation conducted under
			 subsection (a) and is still in effect on the date described in paragraph (1)
			 shall terminate on such date.
					IVLimitation on presidential discretion in
			 addressing market disruption
			401.Action to address market
			 disruptionSection 421 of the
			 Trade Act of 1974 (19 U.S.C. 2451) is
			 amended—
				(1)in subsection (a), by striking to
			 the extent and for such period and all that follows to the end period
			 and inserting as recommended by the International Trade
			 Commission;
				(2)in subsection (e), by striking
			 agreed upon by either group and all that follows to the end
			 period and inserting shall be considered an affirmative
			 determination;
				(3)in subsection (f)—
					(A)by striking on proposed remedies in
			 the heading and inserting for relief;
					(B)by striking the Commission shall
			 propose and inserting the Commission shall recommend;
			 and
					(C)by striking proposed action
			 and inserting recommended action;
					(4)by striking subsection (h);
				(5)in subsection (i)—
					(A)in the flush sentence at the end of
			 paragraph (1), by striking agreed upon by either group and all
			 that follows to the end period and inserting shall be deemed an
			 affirmative determination; and
					(B)by striking paragraphs (3) and (4);
					(6)by striking subsections (j) and (k);
				(7)by amending paragraph (1) of subsection
			 (l) to read as follows: (1) The President’s
			 implementation of the International Trade Commission remedy shall be published
			 in the Federal Register.;
				(8)by amending subsection (m) to read as
			 follows:
					
						(m)Effective date of reliefImport relief under this section shall take
				effect on the date the International Trade Commission’s recommendation is
				published in the Federal Register, but not later than 15 days after the date of
				the Commission’s vote recommending the
				relief.
						;
				(9)by amending subsection (n) to read as
			 follows:
					
						(n)Modification of ReliefAny import relief that includes an increase
				in duty or the imposition of import restrictions shall be for a period not to
				exceed 3 years.
						;
				and
				(10)by striking subsection (o).
				VMiscellaneous
			501.Application to Canada and
			 MexicoPursuant to article
			 1902 of the North American Free Trade Agreement and section 408 of the North
			 American Free Trade Agreement Implementation Act (19 U.S.C. 3438), this Act and
			 the amendments made by this Act shall apply with respect to goods from Canada
			 and Mexico.
			
